Citation Nr: 1046769	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
bilateral hearing loss prior to May 13, 2010, and entitlement to 
a disability rating in excess of 40 percent for bilateral hearing 
loss from May 13, 2010, forward. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1953 to August 
1955, with additional service in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the Veteran's claims for entitlement to 
service connection for right ear hearing loss and denied 
entitlement to a compensable rating for left ear hearing loss.  

When this case was initially before the Board in July 2009, the 
Board granted entitlement to service connection for right ear 
hearing loss and remanded the issue of entitlement to an 
increased rating for left ear hearing loss for further 
development.  Thereafter, in an April 2010 rating decision, which 
implemented the Board's July 2009 decision, the RO granted 
service for right ear hearing loss and assigned a 10 percent 
disability rating for bilateral hearing loss, effective August 
12, 1997.  Subsequently, in a September 2010 rating decision, the 
RO increased the Veteran's disability rating for bilateral 
hearing loss to 40 percent, effective May 13, 2010.    
 
The Board notes that the issue of entitlement to service 
connection for tinnitus was previously on appeal; however, in a 
September 2010 rating action, service connection for tinnitus was 
granted.  Insofar as this represents a full grant of the claim on 
appeal, this matter is no longer before the Board and the issue 
on appeal is as stated on the cover sheet.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

When the Board remanded this case in July 2009, it directed the 
RO/AMC to obtain a complete copy of the Veteran's VA treatment 
records related to his bilateral hearing loss, including the 
results of audiological testing, dated since September 2005.  In 
this regard, the Board notes that, on remand, the RO/AMC obtained 
copies of the Veteran's treatment records from the VA medical 
center in Alexandria, Louisiana, dated from June 2004 to April 
2010.  Significantly, however, a review of these records reveals 
that the results of VA audiological testing conducted on October 
3, 2006, and November 19, 2008, have still not been associated 
with the claims file.  In this regard, the Board notes that, 
while copies of the Veteran's October 2006 and November 2008 
audiology consultation reports were associated with the claims 
file, which provide general information regarding the Veteran's 
hearing loss, copies of the audiograms and audiometric 
examination results were not obtained.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes upon 
the Secretary a concomitant duty to ensure compliance with the 
terms of the remand.  Id. at 271.  In light of the foregoing, 
because the results of the Veteran's October 2006 and November 
2008 VA audiological testing have not yet been associated with 
the claims file, the Board has no discretion and must remand this 
matter for compliance with the July 2009 remand instructions.  
Id.   

As this case must be remanded for the foregoing reason, copies of 
any recent treatment records from the VA medical center in 
Alexandria, Louisiana, should also be obtained on remand.  See 38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Make arrangements to obtain the results 
of all audiological testing done at the 
Alexandria, Louisiana, VA Medical Center, 
from September 2005 to present, including, 
but not limited to the results of audiometric 
testing performed on October 3, 2006, and 
November 19, 2008.  

2. Then, the RO/AMC should review the 
Veteran's claims file and ensure that the 
foregoing development action has been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  Finally, readjudicate the Veteran's 
claim on appeal.    If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



